GRIMM, Chief Judge.
The Director of Revenue appeals the trial court’s order setting aside Director’s determination that driver’s operator’s license be denied for a minimum of ten years pursuant to § 302.060(9), RSMo 1994. We reverse and vacate the trial court’s order.
Driver was convicted of driving while intoxicated in 1974 and 1985. In 1992, he was convicted of driving with excessive blood alcohol content.
On June 29, 1993, Director sent driver notice that “effective 10-31-92 your privilege to legally operate a motor vehicle has been denied for 10 year minimum reason Multiple DWI convictions.” Driver filed a timely petition for review which was served on Director. Director did not file a responsive pleading.
On April 7, 1994, the petition was taken up as a default matter. Testimony was presented and the trial court set aside Director’s determination that the operator’s license be denied for a minimum of ten years.
Director raises one point on appeal. She contends the trial court erred in setting aside the denial because driver had been convicted more than twice for violating the law relating to driving while intoxicated.
We do not reach Director’s point. Our supreme court’s decision in Adkisson v. Director of Revenue, 891 S.W.2d 131 (Mo.1995) is controlling. In a comparable fact situation, the court held that “no justiciable controversy exists as to whether a driver may be denied a license under § 302.060(9).” 891 S.W.2d at 132. Accordingly, we reverse and vacate the trial court’s order. See Johnston v. Director of Revenue, 885 S.W.2d 766, 767 (Mo.App.E.D.1994).
CARL R. GAERTNER and CRANE, JJ., concur.